OPINION
ONION, Presiding Judge.
This is an appeal from a conviction for felony theft where the punishment was assessed at 3 years.
On June 7, 1971 the appellant entered a plea of guilty before the court waiving trial by jury. She was duly admonished by the court before the plea was accepted. On June 24, 1971, apparently after a pre-sen-tence investigation, the court denied the appellant’s motion for probation and sentence was imposed.
The sole contention on appeal is that the trial court abused its discretion in refusing to grant probation. Appellant argues that all of her difficulties, past and present, with the law stem from her narcotic addiction and that she should be placed on probation and allowed to be enrolled in the “Methadone Program.”
“The question of whether an accused is entitled to probation, where the court assesses punishment, rests absolutely within the trial court’s discretion under the guideposts of the statute and no authority exists for the accused to require such clemency.” Martin v. State, 452 S.W.2d 481 (Tex.Cr.App.1970) and cases there cited. See also Kerry v. State, 452 S.W.2d 480 (Tex.Cr.App.1970).
The judgment is affirmed.